Citation Nr: 1034925	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-13 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for pain.

2.  Entitlement to service connection for a cardiovascular 
disorder (to include hypertension, pulmonary hypertension, 
paroxysmal supraventricular tachycardia, and atrial 
flutter/fibrillation), on a direct basis and as secondary to 
service-connected disability.  

3.  Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from March 1968 to 
December 1969 and April 1971 to December 1975, including service 
in the Republic of Vietnam from February 1968 to December 1969 
and October 1971 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that, in addition to requesting service 
connection for hypertension, the Veteran claimed service 
connection for "heart problems," which claim was denied 
separately from the issue of service connection for hypertension 
in the September 2006 rating decision on appeal.  In his Notice 
of Disagreement, the Veteran stated that he appeals the VA 
decision denying his claim for "hypertension and heart 
problems."  Although the Statement of the Case issued in April 
2007 only listed the issue of service connection for 
hypertension, in the reasons and bases on that issue, the 
conclusion was that the "claim for service connection for 
hypertension and heart problems ... remains denied."  In his VA 
Form 9, the Veteran again indicated he was appealing the denial 
of service connection for "heart problems and hypertension."  
Thus, the Board finds that an appeal as to the denial of service 
connection for "heart problems" has been perfected and it has 
jurisdiction over that issue.  Hence, the issue on appeal has 
been recharacterized as stated on the first page.

The Board further notes that the Veteran has contended that he 
has chronic pain in his chest as the result of "deep scarring" 
from his lobectomy (treatment for service-connected lung cancer).  
(See December 2006 Notice of Disagreement and April 2007 VA Form 
9.)  As the Veteran is already service-connected for scar 
residuals of his lobectomy, the Board finds the Veteran's 
contentions raise the issue of entitlement to an increased 
disability rating for this service-connected disability.  

In addition, the Board notes that the medical evidence of record 
raises a question of whether the Veteran has separate and 
distinct residuals resulting from the surgical treatment he 
received for his service-connected lung cancer, such as scapulo-
thoracic joint dysfunction, muscle loss, myofascial pain 
syndrome, etc.  When considered with the Veteran's statements and 
complaints of chronic pain, VA and non-VA treatment records raise 
the question of whether service connection is warranted for any 
additional residuals of the Veteran's service-connected lobectomy 
and thoracotomy for lung cancer.  

These issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

With regard to the current appeal, the issues of entitlement to 
service connection for a cardiovascular disorder (to include 
hypertension, pulmonary hypertension, paroxysmal supraventricular 
tachycardia, and atrial flutter/fibrillation) and entitlement to 
a compensable rating for service-connected bilateral hearing loss 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's chronic pain is associated with his already 
service-connected residuals of lung cancer, status post lobectomy 
and thoracotomy.  


CONCLUSION OF LAW

Service connection for pain itself is not warranted as a matter 
of law.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes with regards to the claim for service connection 
for pain that, although notice was sent to the Veteran in June 
2006, VA was not required to comply with the VA's notice and duty 
to assist obligations because, as discussed below, there is no 
legal merit to the Veteran's claim.  Accordingly, no further 
notification and/or assistance is required under the VCAA.  
VAOPGCPREC 5-2004 (June 23, 2004).  

In his claim for service connection, the Veteran listed as a 
disability "pain associated with scarring from lung operation" 
in addition to "lung cancer and secondary issues" and 
"scarring from lung operation."  The RO has adjudicated the 
claim for "pain associated with scarring from lung operation" 
as a separate claim from his claims for service connection for 
his lung cancer and related residuals from his lung operation.  
The RO has continued to deny this claim on the basis that pain is 
a symptom and not a specific injury or disease for which service 
connection can be granted, and that pain has been considered in 
the degree of disability assigned for the conditions that have 
been established as being service related.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

It is clear from the evidence of record and the Veteran's own 
statements that his pain is related to the lobectomy and 
thoracotomy he underwent for rescission of his lung cancer in 
2000.  The Veteran has been granted service connection for 
residuals of the lung cancer with partial rib removal and mild 
obstructive airway changes, evaluated analogous to chronic 
obstructive pulmonary disorder (Diagnostic Code 6604), and for 
scars associated with the residuals of lung cancer with partial 
rib removal and mild obstructive airway changes, evaluated for 
painful scars on examination (Diagnostic Code 7804).  As the 
Veteran has not appealed the disability ratings assigned to those 
service-connected disabilities, the Board has no jurisdiction to 
consider whether they are correct.  However, to the extent that 
the RO has failed to take into consideration the evidence of the 
Veteran's chronic pain resulting therefrom (or evidence of any 
separate and distinct residual disability related to the 
Veteran's treatment for lung cancer not already service-
connected), the Board notes that, in the Introduction to this 
decision, these issues have been referred back to the RO for 
adjudication in the first instance.

As for service connection for pain itself, pain alone is not a 
disability for VA compensation purposes.  Congress has 
specifically limited entitlement to service-connected benefits to 
cases where there is a current disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, as a 
matter of law, service connection cannot be granted, and the 
Veteran's claim must be denied.


ORDER

Entitlement to service connection for pain is denied.


REMAND

The Board finds that remand of the Veteran's claims seeking a 
compensable disability rating for service-connected bilateral 
hearing loss and service connection for a cardiovascular disorder 
(to include hypertension, pulmonary hypertension, paroxysmal 
supraventricular tachycardia and atrial flutter/fibrillation) is 
necessary for additional development.

Initially, the Board notes that the claims file contains a letter 
from the Social Security Administration (SSA) dated in April 2008 
indicating that the Veteran was awarded monthly disability 
benefits beginning July 2007 (with a disability date of January 
31, 2007).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, once on notice of SSA records 
pertinent to the veteran's disability status, VA must obtain 
them. See Baker v. West, 11, Vet. App. 163, 169 (1998); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Whereas the contents of 
medical or administrative SSA records cannot be known until 
obtained, it can safely be assumed that failure to obtain them 
will require remand, as is the case here.

As to the Veteran's claim for service connection for a 
cardiovascular disorder, the Board notes that the record shows 
that he has been diagnosed to have the following conditions:  
hypertension, paroxysmal supraventricular tachycardia, and atrial 
flutter/fibrillation.  He was also diagnosed to have pulmonary 
hypertension, as seen in a March 2005 report of an echocardiogram 
showing moderate pulmonary hypertension but without any 
additional significant findings of abnormality.

The Veteran claims that his hypertension and "heart problems" 
are secondary to his service-connected nonsmall-cell lung cancer.  
He argues that these conditions were first diagnosed in April 
2000, five to six months prior to his diagnosis of lung cancer.  
Thus, he theorizes that the tumors caused by his lung cancer had 
to have been present in April 2000 when he began to have 
hypertension and "heart problems" and, therefore, they must be 
related to his lung cancer.  The Board notes that his claims for 
service connection for hypertension and "heart problems" have 
also been adjudicated on direct and presumptive (Agent Orange) 
bases.

The Veteran was provided with a VA heart and hypertension 
examination in March 2007.  The Board finds this examination to 
be incomplete and the medical opinions proffered inadequate for 
rating purposes.  The examiner noted there was a diagnosis of 
"mild pulmonary hypertension" (as seen on a June 2006 pulmonary 
examination) and relates this finding to the Veteran's " heart 
and hypertension."  She does not, however, refer to the March 
2005 echocardiogram report that shows an impression of moderate 
pulmonary hypertension, nor does she explain her statement that 
the pulmonary hypertension is related to the heart problems and 
hypertension and not vice versa.  She also mentions the Veteran's 
history of atrial flutter/fibrillation that required electrical 
cardioversion in March 2004 but does not mention the Veteran's 
continuous treatment for this condition as shown in the private 
treatment records.  She diagnosed the Veteran to have bradycardia 
with a history of paroxysmal ventricular tachycardia and 
hypertension (but failed to specify whether this was essential or 
secondary).  

Further, as for rendering the requested opinions, the examiner 
stated that she could not do so without resorting to mere 
speculation because the Veteran's problems regarding his heart 
and hypertension began before he was diagnosed to have lung 
cancer and because the Veteran's contention that the cancer 
already existed at the time of the diagnosis in April 2000 is 
mere speculation.  The Board notes, however, that the Veteran's 
lung cancer was first identified in September 2000, a mere five 
months later.

Thus, the Board finds that a new VA examination is needed to sort 
out the Veteran's various diagnoses and to obtain medical 
opinions as to how they correlate with each other and if any of 
them may be proximately due or related to the Veteran's lung 
cancer that was diagnosed in September 2000.  

In this regard, the Board notes that this claim has also been 
adjudicated by the RO on a direct and presumptive (Agent Orange) 
basis.  In addition, the Veteran has alleged that his 
hypertension is secondary to his now service-connected PTSD.  
(See September 2008 statement.)  Thus, on remand, the VA examiner 
should be asked to address these factors as well.  

Finally, as for the Veteran's claim for a compensable disability 
rating for his service-connected bilateral hearing loss, the 
Board notes that he was initially examined in relation to this 
claim in June 2006.  Thereafter, the Veteran submitted a 
statement complaining of the conduct of the examiner during the 
examination in addition to disagreeing with some of the facts she 
set forth in her report (e.g., that he had a pre-existing or 
congenital hearing loss).  Although the Veteran was afforded a 
second VA examination in March 2007, the Board notes that this 
examination was conducted by the same examiner and that the 
report continues to contain the items the Veteran had previously 
disagreed with.  Although the Veteran did not submit a statement 
in dispute of this second examination, the Board finds that, 
given his prior complaints, the second examination should have 
been conducted by a different examiner.  

In addition, the Board notes that it has been more than three and 
a half years since the last examination was conducted and that, 
since that time, the Veteran has indicated that he received 
hearing aids from the VA possibly indicating a worsening in his 
service-connected bilateral hearing loss.

For these reasons, the Board finds remand is necessary to provide 
the Veteran with a new VA examination conducted by a difference 
examiner for the purposes of determining the current severity of 
the Veteran's bilateral hearing loss (without hearing aids).  The 
Board notes for purposes of the examination that, although prior 
examination reports noted possible pre-existing or congenital 
hearing loss, this is irrelevant to the inquiry the examiner is 
to make as service connection for bilateral hearing loss was 
granted back in 1976 as directly related to noise exposure in 
service (having been found in service in 1974).  Thus, this is 
not a case in which the examiner needs to consider aggravation or 
the degree thereof from pre-service levels.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's medical and 
adjudication records from the SSA.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies provide 
such information as the Secretary may request 
for the purposes of determining eligibility for 
or amount of benefits.  See 38 U.S.C.A. § 5106 
(West 2002).  Associate all correspondence and 
any records received with the claims file.

2.  After all additional available evidence has 
been obtained, schedule the Veteran for the 
following VA examinations.  The claims file must 
be provided to and reviewed by each examiner, 
who must indicate in his/her report that said 
review has been accomplished.

Audio Exam - The examination should be conducted 
by a VA audiologist (who did not conduct the VA 
audiological evaluations in June 2006 and March 
2007) for the purpose of ascertaining the 
current severity of the Veteran's service-
connected bilateral hearing loss.  The examiner 
should perform a complete audiological 
evaluation. The examiner should elicit 
information as to the effect the Veteran's 
hearing loss has on his activities of daily 
living, including work and social activities.  
If speech discrimination testing is 
inappropriate, the examiner should indicate the 
reason for which such was not performed.

Heart/Hypertension Exam - The examination should 
be scheduled with an appropriate examiner who 
has the requisite expertise to answer the 
questions set forth below.  All necessary 
diagnostic tests and/or studies should be 
conducted.  

After review of the claims file and examination 
of the Veteran, the examiner should diagnose 
what, if any, cardiovascular disease(s) the 
Veteran presently has, to include hypertension, 
bradycardia, paroxysmal supraventricular 
tachycardia, and atrial flutter/fibrillation.  
The examiner should provide an opinion whether 
it is at least as likely as not (i.e., at least 
a 50 percent probability) that any diagnosed 
cardiovascular disorder is (1) related to any 
injury or disease incurred in service; (2) 
related to exposure to herbicides such as Agent 
Orange while serving in the Republic of Vietnam; 
and (3) etiologically related to the Veteran's 
service-connected lung cancer residuals.  In 
rendering an opinion on the third possible 
etiology, the examiner should consider the type 
of lung cancer the Veteran had and the 
likelihood that any lesions therefrom were 
present in April 2000 when he was first 
diagnosed to have hypertension and paroxysmal 
supraventricular tachycardia, and whether, if 
present, the likelihood they could have been 
caused thereby.

The examiner is also asked to comment on whether 
the Veteran has pulmonary hypertension and, if 
so, whether there are any changes to the heart 
caused thereby.  In doing so, the examiner 
should also give an explanation of the 
difference between pulmonary hypertension and 
other types of hypertension.  The examiner 
should render an opinion whether it is at least 
as likely as not (i.e., at least a 50 percent 
probability) that the Veteran's pulmonary 
hypertension is etiologically due to the 
Veteran's lung cancer either before or after the 
lobectomy and thoracotomy conducted in November 
2000.  If it is probable that the Veteran's 
pulmonary hypertension is related to his lung 
cancer and/or surgical residuals, the examiner 
should provide an opinion whether it is at least 
as likely as not the Veteran's paroxysmal 
supraventricular tachycardia, bradycardia and/or 
atrial flutter/fibrillation is proximately due 
to or the result of his pulmonary hypertension.

Finally, the examiner should be asked to render 
an opinion whether it is at least as likely as 
not (i.e., at least a 50 percent probability) 
that his hypertension is proximately due to, a 
result of, or has been aggravated by his now 
service-connected PTSD.  If the examiner opines 
that there has been aggravation by the PTSD, the 
examiner should set forth the degree of 
aggravation.  If this cannot be done without 
resort to mere speculation, the examiner should 
so state and provide an explanation as to why 
the degree of aggravation cannot be established.

A full and complete rationale should be provided 
for any medical opinions proffered.  

3.  Thereafter, the issues remaining on appeal 
should be readjudicated.  If such action does 
not resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran and 
his representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  

No action is required of the Veteran until he is 
notified by the RO; however, the Veteran is advised that 
failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


